Case 1:12-cr-10010-SOH Document 221               Filed 06/11/20 Page 1 of 13 PageID #: 1027



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 UNITED STATES OF AMERICA                                                           RESPONDENT


 v.                                 Case No. 1:12-cr-10010-001


 AARON MAURICE BLAYLOCK                                                               PETITIONER

                                              ORDER

        Before the Court is a Report and Recommendation entered on May 14, 2020, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 215). Judge Bryant recommends that the Court dismiss Petitioner Aaron Maurice

 Blaylock’s pending motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §

 2255 (ECF No. 209) as a second or successive section 2255 motion that was filed without first

 obtaining approval from the Eighth Circuit Court of Appeals. Petitioner has filed two sets of pro

 se objections. (ECF Nos. 218, 220). The Court finds this matter ripe for consideration.

                                        I. BACKGROUND

        On April 8, 2013, Petitioner pleaded guilty to one count of aiding and abetting a federal

 bank robbery in violation of 18 U.S.C. §§ 2113(a) & (d) and 2, and one count of aiding and abetting

 the use of a firearm in furtherance of a crime of violence in violation of 18 U.S.C. §§ 924(c)(1)(A)

 and 2. The Final Presentence Investigation Report (“PSR”) classified Petitioner as a career

 offender based on three prior felony offenses that were either crimes of violence or controlled

 substance offenses. On February 19, 2014, the Honorable Harry F. Barnes adopted the PSR

 without change and sentenced Petitioner to, among other things, a total of 272 months’

 imprisonment, with credit for time served in federal custody. (ECF No. 146). On February 24,
Case 1:12-cr-10010-SOH Document 221                     Filed 06/11/20 Page 2 of 13 PageID #: 1028



 2014, Petitioner appealed his sentence. (ECF No. 149). On November 20, 2014, the Eighth Circuit

 affirmed the sentence. (ECF No. 161-1).

         On April 26, 2016, Petitioner filed a motion to vacate, set aside, or correct his sentence

 pursuant to 28 U.S.C. § 2255. (ECF No. 164). The Court appointed counsel to assist Petitioner

 with the motion and after briefing concluded, Judge Bryant then issued a Report and

 Recommendation, finding that the motion was time-barred and recommending that it be dismissed.

 On July 7, 2017, Petitioner’s appointed counsel filed objections and, on September 11, 2017,

 Petitioner filed a pro se motion seeking a continuance so that he could supplement his section 2255

 motion to add a claim that one of his predicate offenses, a 2009 California felony drug conviction,

 had been reduced to a misdemeanor offense on July 7, 2016. Petitioner contended that this

 upended his career-offender status and that he should be resentenced as a result. Judge Bryant

 denied that motion on September 19, 2017, after finding that the request was moot because

 Petitioner’s appointed counsel had already filed a supplemental brief on his behalf and a Report

 and Recommendation had issued on the underlying motion and the supplemental brief.

         On April 30, 2018, the Court adopted the Report and Recommendation and dismissed

 Petitioner’s section 2255 motion as time-barred, with no certificate of appealability issuing.1 (ECF

 No. 186). Petitioner sought a certificate of appealability from the Eighth Circuit, which denied the

 request on November 16, 2018. (ECF No. 203-1). Petitioner then filed a petition for a writ of

 certiorari, which the United States Supreme Court denied on March 26, 2019. (ECF No. 205).

         On December 27, 2019, Petitioner filed with the Eighth Circuit a pro se motion for

 permission to file a successive section 2255 petition. He specifically sought permission to



 1
   On May 21, 2018, Petitioner filed a pro se motion to reconsider this ruling pursuant to Federal Rule of Civil
 Procedure 60(b). (ECF No. 188). On July 2, 2018, the Court denied that motion. (ECF No. 201).


                                                       2
Case 1:12-cr-10010-SOH Document 221                           Filed 06/11/20 Page 3 of 13 PageID #: 1029



 challenge his conviction based on United States v. Davis, ___ U.S. ___, 139 S. Ct. 2319 (2019).2

 On April 2, 2020, the Eighth Circuit denied that motion. See Blaylock v. United States, No. 19-

 3777 (8th Cir. April 2, 2020).

          On January 13, 2020, Petitioner filed in this Court a pro se motion to vacate, set aside, or

 correct his sentence pursuant to 28 U.S.C. § 2255. The Court appointed the Federal Public

 Defender to assist Petitioner with the motion and, on February 28, 2020, appointed counsel filed a

 supplement to the section 2255 motion. Petitioner challenges Judge Barnes’ finding that he is a

 career offender and the subsequent sentence enhancement he received as a result. Appointed

 counsel’s supplemental brief also contends that Petitioner’s conviction under 18 U.S.C. § 924(c)

 should be vacated in light of Davis. However, Petitioner’s supplemental brief concedes that the

 motion is a second or successive section 2255 petition and requests, in lieu of dismissal, that the

 Court instead transfer the motion to the Eighth Circuit for a post-hoc determination of whether to

 allow him to file the motion with this Court. On May 1, 2020, the government responded, arguing

 that the Court should deny the instant motion.

          On May 14, 2020, Judge Bryant issued the instant Report and Recommendation. He finds

 that the motion is a second or successive section 2255 motion that seeks to vacate Petitioner’s

 sentence. Judge Bryant also finds that Petitioner failed to obtain permission from the Eighth

 Circuit before filing his motion. Thus, Judge Bryant recommends that the Court dismiss the

 section 2255 petition. Judge Bryant also finds that Petitioner knew of and deliberately disregarded

 the rule requiring him to obtain authorization from the Eighth Circuit before filing this motion.

 Accordingly, Judge Bryant also recommends that the Court bar Petitioner from filing any further



 2
  Davis held, in relevant part, that the residual clause of the definition of a violent felony, found in 18 U.S.C. § 924(c)—
 providing mandatory minimum sentences based on using, carrying, or possessing a firearm in connection with a
 federal crime of violence—was unconstitutionally vague.

                                                             3
Case 1:12-cr-10010-SOH Document 221               Filed 06/11/20 Page 4 of 13 PageID #: 1030



 motions in this case without first obtaining leave from the Court. Petitioner has filed pro se

 objections.

                                        II. DISCUSSION

        The Court may designate a magistrate judge to hear pre and post-trial matters and to submit

 to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. §

 636(b)(1). After conducting an appropriate review of the report and recommendation, the Court

 may then “accept, reject, or modify, in whole or in part, the findings or recommendations made by

 the magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28

 U.S.C. § 636(b)(1). “[T]he specific standard of review depends, in the first instance, upon whether

 or not a party has objected to portions of the report and recommendation.” Anderson v. Evangelical

 Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

 “objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

 356, 358-59 (8th Cir. 1990). Recommendations that are not objected to are reviewed only for clear

 error. Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996).

        The Court will put aside the fact that Petitioner’s pro se objections violate the Court’s

 January 17, 2020 order directing him to refrain from filing any other pro se filings in this matter

 because he has been appointed counsel. (ECF No. 210, p. 2). Pursuant to 28 U.S.C. § 636(b)(1),

 the Court will conduct a de novo review of all issues related to Petitioner’s specific objections.

 Petitioner objects to the Court appointing counsel to assist him with the section 2255 motion and

 to counsel’s concession that the instant motion is a second or successive section 2255 motion.

 Petitioner also objects to Judge Bryant’s finding that the motion is a second or successive section

 2255 motion that was filed without authorization from the Eighth Circuit. The Court finds these

 objections unpersuasive for the reasons stated below.



                                                 4
Case 1:12-cr-10010-SOH Document 221                Filed 06/11/20 Page 5 of 13 PageID #: 1031



        A. Appointment of Counsel

        Petitioner first objects to the Court appointing counsel to assist him with the briefing of the

 instant motion. He argues that he did not ask for appointment of counsel and that counsel in fact

 undermined his motion by conceding that the motion is an improperly filed second or successive

 section 2255 motion.

        At the outset, it must be observed appointing counsel in section 2255 proceedings is within

 the Court’s discretion. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Baker v. United

 States, 334 F.2d 444, 447-48 (8th Cir. 1964). Authorities are clear that the Court may appoint

 counsel in a section 2255 case if the interests of justice so require. 28 U.S.C. § 2255(g); Hoggard

 v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994).

        Although Petitioner did not ask for appointment of counsel, the Court’s general practice is

 to appoint counsel to review and, if necessary, to supplement any pro se party’s second-filed

 section 2255 motion. That is what the Court did in this case. This practice assists the Court in

 understanding the underpinnings of any such motion and allows petitioners to best present their

 arguments. Upon review, the Court finds no error in the appointment of counsel to review and

 supplement Petitioner’s second section 2255 motion.

        Petitioner also takes issue with the fact that his appointed counsel’s supplemental brief

 conceded that the instant motion is an improperly filed second or successive motion. Petitioner

 argues that his original pro se motion disclaimed this position and instead contended that the Court

 could consider the motion without the need for pre-authorization from the Eighth Circuit.

        As a preliminary matter, Petitioner cites no case, and the Court is unaware of any, allowing

 a party to object pursuant to 18 U.S.C. § 636(b)(1) to a supplemental brief filed by the party’s own

 appointed counsel.     Thus, the Court finds this objection unavailing for that reason. However,



                                                  5
Case 1:12-cr-10010-SOH Document 221                      Filed 06/11/20 Page 6 of 13 PageID #: 1032



 even if that was no issue, the Court’s order appointing counsel explicitly instructed appointed

 counsel to address in a supplemental brief whether the instant motion is a second or successive

 motion that requires pre-authorization from the Eighth Circuit. Thus, counsel was obliged to

 discuss the issue. Counsel’s analysis of the issue may not be to Petitioner’s liking, but as an officer

 of the Court, counsel cannot reiterate Petitioner’s position if counsel believes it to be unfounded.

 Upon review, the Court finds no error in appointed counsel’s filing of a supplemental brief that, in

 part, discussed the issue of whether the motion requires pre-authorization from the Eighth Circuit.

           Finally, Petitioner argues that his appointed counsel should not have been appointed at all

 because counsel also represented Petitioner’s co-defendant in this case for purposes of a section

 2255 motion that the co-defendant filed in 2016.3 (ECF No. 166). In doing so, Petitioner makes

 vague allegations that appointed counsel is biased against him and misled the Court into ruling

 against him on the instant motion. However, there is no evidence that appointed counsel undertook

 any wrongdoing while briefing the instant motion or that counsel harbors any bias against

 Petitioner. Consequently, the Court finds this objection unpersuasive.

           In sum, Petitioner’s objections regarding his appointed counsel present no basis for

 departing from the Report and Recommendation. The Court will now address Petitioner’s

 objections regarding whether his motion is an improperly filed second or successive motion to

 vacate.

           B. Second or Successive Motion Filed Without Pre-Authorization

           As Judge Bryant correctly stated, if a prisoner has filed a motion to vacate pursuant to 28

 U.S.C. § 2255 that is subsequently denied, he cannot then file a second or successive motion to

 vacate without first seeking leave from the Eighth Circuit. 28 U.S.C. § 2255(h). The Court lacks


 3
   The Court denied the co-defendant’s section 2255 motion on April 30, 2019, and the Eighth Circuit affirmed that
 ruling on August 1, 2019. (ECF No. 208-1).

                                                        6
Case 1:12-cr-10010-SOH Document 221                        Filed 06/11/20 Page 7 of 13 PageID #: 1033



 jurisdiction to consider—and must dismiss—any second or successive section 2255 motion filed

 without pre-authorization from the Eighth Circuit. Burton v. Stewart, 549 U.S. 147, 152 (2007).

          There is no dispute that Petitioner previously filed a section 2255 motion on April 26, 2016.

 That motion was denied, and the Eighth Circuit affirmed that ruling. It is also undisputed that

 Petitioner did not obtain leave from the Eighth Circuit before filing the instant section 2255 motion.

 Thus, the only remaining question is whether the instant motion is correctly characterized as a

 second or successive motion to vacate under 28 U.S.C. § 2255.

          Petitioner concedes that this is his second section 2255 motion. However, he argues that

 he was not required to obtain leave from the Eighth Circuit before filing it because the motion

 asserts a claim that he could not have raised when he filed his first section 2255 motion on April

 26, 2016. He also argues that he did not need to obtain authorization from the Eighth Circuit

 before filing this motion because he unsuccessfully asked the Eighth Circuit for leave to file it in

 case number 19-3777. The Court will separately address these arguments.

                   1. Newly Arisen Claim

          Petitioner’s first argument is that he was not required to obtain the Eighth Circuit’s

 permission before filing this motion because it concerns a claim that did not exist when he filed

 his original section 2255 motion on April 26, 2016. He states that Judge Barnes sentenced him as

 a career offender based, in part, on a 2009 felony drug conviction in California that, on July 7,

 2016, was reduced from a felony to a misdemeanor offense pursuant to Proposition 47, a 2014

 referendum passed by California voters that recategorized certain nonviolent felony offenses as

 misdemeanors. He argues, in light of that reclassification, the 2009 drug offense should not be

 considered a predicate offense for career-offender purposes.4 Thus, he asks the Court to vacate


 4
   He also argues in his second set of objections that the reclassification of the 2009 drug offense should reduce his
 criminal history score. This argument was not made in either the underlying motion or appointed counsel’s

                                                          7
Case 1:12-cr-10010-SOH Document 221                          Filed 06/11/20 Page 8 of 13 PageID #: 1034



 his current sentence and resentence him without the career-offender enhancement.5

          Petitioner is correct that he may file a second or successive section 2255 motion without

 seeking authorization from the Eighth Circuit if the basis for the claim asserted therein had not yet

 arisen while he was pursuing his first section 2255 petition. Williams v. Hobbs, 658 F.3d 842, 853

 (8th Cir. 2011). However, even so, this is governed by a one-year statute of limitations, running

 from “the date on which the facts supporting the claim or claims presented could have been

 discovered through the exercise of due diligence.” 28 U.S.C. § 2255(f)(4).

          To begin, the Court believes that Petitioner’s new claim is time-barred. He states that his

 felony drug offense was reclassified to a misdemeanor on July 7, 2016. Despite having filed a

 section 2255 motion that was pending at the time, Petitioner did not seek to supplement the motion

 with this new claim until roughly fourteen months later, on September 11, 2017, after a Report and

 Recommendation had been issued and objections had been filed on Petitioner’s behalf. Petitioner

 gives no good reason for the delay in pursuing his claim.6

          In its de novo review, the Court also reviewed Petitioner’s September 11, 2017 motion to



 supplemental brief. A party may not assert arguments, claims, or legal theories in his objections to a magistrate judge’s
 report and recommendation that were not first presented to the magistrate judge for consideration. Ridenour v.
 Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062, 1067 (8th Cir. 2012); Chaney v. Hutchinson, No. 4:18-cv-0478-
 BSM, 2018 WL 4134639, at *1 (E.D. Ark. Aug. 29, 2018) (citing Hylla v. Transp. Commc’ns Int’l Union, 536 F.3d
 911, 921 (8th Cir. 2008)). Thus, the Court will not consider this argument because it was not first presented to Judge
 Bryant for consideration.
 5
   He also appears to argue that another one of his predicate offenses, a 2005 California felony conviction for
 “Sell/Transport Controlled Substance” is not a “serious drug offense” or a “serious drug felony” under California law
 because the charge does not include a drug weight amount, and thus, it should not have been used as a predicate
 offense to classify him as a career offender. However, as appointed counsel’s supplemental brief concedes, whether
 a prior drug conviction counts as a predicate offense depends on whether it meets the definition of a “controlled
 substance offense” under U.S.S.C. § 4B1.2(b), not whether the offense is considered a “serious drug offense” or
 “serious drug felony” under state law. Petitioner does not seem to argue that his 2005 California conviction fails
 outside of the definition set out in U.S.S.C. § 4B1.2(b), so the Court sees no issue with Plaintiff’s 2005 conviction
 being used as a predicate offense for career-offender purposes.
 6
   Petitioner states that he was placed in lockdown on August 8, 2016. He provides no evidence of this, nor does he
 detail the length of the lockdown or explain how the lockdown prevented him from contacting his appointed counsel
 to discuss the possibility of timely asserting the claim.

                                                            8
Case 1:12-cr-10010-SOH Document 221                       Filed 06/11/20 Page 9 of 13 PageID #: 1035



 supplement his first section 2255 motion, where he stated that he mailed a motion to the Court on

 July 17, 2016, seeking to add his new claim to his first section 2255 petition. However, no such

 motion was filed on the docket. Federal courts presume the accuracy of the Clerk of Court’s docket

 entries, absent reliable evidence to the contrary. Arnold v. Wood, 238 F.3d 992, 995 (8th Cir.

 2001). Petitioner has provided no evidence that, on July 17, 2016, he mailed to the Court a motion

 to supplement his first section 2255 motion.7 Thus, the Court cannot credit Petitioner that

 assertion.

         Based on the current record, the Court must determine that Petitioner’s attempt to add the

 new claim in his first section 2255 proceedings on September 11, 2017 came more than one year

 after the intervening event giving rise to his claim—the reclassification of his felony drug

 conviction on July 7, 2016. Thus, the claim is barred by the one-year statute of limitations. 28

 U.S.C. § 2255(f)(4).

         Even if the Court assumes arguendo that Petitioner’s new claim was not time-barred, the

 present objections still do not persuade the Court that Petitioner could file the present motion

 without first obtaining leave from the Eighth Circuit. As a preliminary matter, Petitioner’s

 objections on this point are reiterative of his arguments that Judge Bryant considered and found

 lacking. “Simply restating arguments and facts already presented to the Magistrate Judge does not

 constitute a viable objection to a report and recommendation.” Munt v. Larson, No. 15-CV-0582

 SRN/SER, 2015 WL 5673108, at *7 (D. Minn. Sept. 23, 2015). Thus, the argument should be

 denied on that basis, without more.

         Moreover, Judge Barnes classified Petitioner as a career offender based on three predicate


 7
   Petitioner’s September 11, 2017 motion is accompanied by what he purports to be a copy of the motion he mailed to
 the Court on July 17, 2016. However, there is no evidence that Petitioner indeed mailed that document on that date,
 or that the Clerk of Court subsequently received it, so the Court cannot credit this assertion.


                                                         9
Case 1:12-cr-10010-SOH Document 221                       Filed 06/11/20 Page 10 of 13 PageID #: 1036



 offenses, set out in paragraphs 49, 50, and 51 in the Final Presentence Investigation Report.8 (ECF

 No. 120). Even if Petitioner is correct that his 2009 drug conviction has been reduced to a

 misdemeanor, he was still properly classified as a career offender based on two other predicate

 offenses. See U.S.S.G. 4B1.1(a) (“A defendant is a career offender if (1) the defendant was at

 least eighteen years old at the time the defendant committed the instant offense of conviction; (2)

 the instant offense of conviction is a felony that is either a crime of violence or a controlled

 substance offense; and (3) the defendant has at least two prior felony convictions of either a crime

 of violence or a controlled substance offense.”). As Petitioner’s supplemental brief concedes, in

 light of the fact that the reclassification of his drug conviction has no effect on his career-offender

 status, this claim cannot be said to be based on facts that had not arisen prior to the filing of the

 first section 2255 motion.

                   2. Effect of Petitioner’s Prior Motion for Approval from the Eighth Circuit

          Petitioner also appears to argue alternatively that he did not have to obtain leave from the

 Eighth Circuit before filing this motion because he previously attempted to obtain the Eighth

 Circuit’s leave to file a second section 2255 motion. (ECF No. 220, p. 3). Petitioner is correct

 that, on December 27, 2019, he filed a pro se motion with the Eighth Circuit, seeking leave to file

 a second or successive motion to vacate his conviction based on United States v. Davis, ___ U.S.

 ___, 139 S. Ct. 2319 (2019). See Blaylock v. United States, No. 19-3777 (8th Cir. April 2, 2020).

 The Eighth Circuit later denied that motion. Id. Roughly seventeen days after filing his motion

 with the Eighth Circuit—and before receiving a ruling on that motion—Petitioner filed the present

 motion in this Court.


 8
   The first offense is a 2002 California felony conviction for assault with a firearm on a person. The second offense
 is a 2005 California felony conviction for “Sell/Transport Controlled Substance.” The third offense is a 2009
 California felony conviction for possession of methamphetamine, which is the offense Petitioner contends was later
 reclassified as a misdemeanor.

                                                          10
Case 1:12-cr-10010-SOH Document 221                         Filed 06/11/20 Page 11 of 13 PageID #: 1037



          Petitioner seems to suggest that his filing of the December 27, 2019 motion satisfied his

 need to seek Eighth Circuit approval for the instant motion. However, Petitioner’s December 27,

 2019 motion with the Eighth Circuit concerned only his desire to make a Davis argument and did

 not mention the arguments discussed above. Petitioner could have also sought leave to file a

 section 2255 motion regarding his career-offender arguments, but he did not. Thus, has not sought

 leave from the Eighth Circuit to make his career-offender arguments, and his December 27, 2019

 motion does not satisfy that requirement. Accordingly, this argument provides no reason to allow

 him to make his career-offender arguments without obtaining authorization from the Eighth

 Circuit.

                   3. Conclusion

          Petitioner’s objections do not establish that he was not required to seek approval from the

 Eighth Circuit before filing the present second or successive section 2255 motion. Accordingly,

 the Court must decide whether to dismiss the instant petition or, in the interests of justice, transfer

 it to the Eighth Circuit. 28 U.S.C. § 1631; Boyd v. United States, 304 F.3d 813, 814 (8th Cir. 2002)

 (per curiam). The Court agrees with Judge Bryant that the interests of justice would not be

 furthered by transferring the petitioner to the Eighth Circuit, so the petition should be dismissed.9

 To be clear, though, nothing in this order prevents Petitioner from separately seeking permission

 from the Eighth Circuit to file a second or successive section 2255 motion.

          In sum, the Court will not transfer the instant motion to the Eighth Circuit, but rather, will

 dismiss it without prejudice to refiling if, and when, Petitioner obtains permission from the Eighth




 9
   Moreover, to the extent that Petitioner still seeks to vacate his sentence under Davis, the Eighth Circuit has already
 foreclosed that attempt in its April 2, 2020 ruling denying his motion to file a second or successive section 2255
 motion based on Davis. The interests of justice would not be furthered by transferring a motion to the Eighth Circuit
 for determination of an issue it has already determined.


                                                           11
Case 1:12-cr-10010-SOH Document 221                       Filed 06/11/20 Page 12 of 13 PageID #: 1038



 Circuit to do so. The Court notes that, with one exception, Petitioner does not object to the

 remainder of Judge Bryant’s recommendations.10 Finding no clear error on the face of those

 recommendations, the Court will adopt them, as well. Grinder, 73 F.3d at 795.

         The only remaining issue is Judge Bryant’s recommendation that Petitioner be barred from

 filing any additional motions without first seeking leave from the Court. Judge Bryant reasons

 that Petitioner was aware of the need to seek pre-authorization from the Eighth Circuit before filing

 second or successive motions to vacate—as evidenced by his December 27, 2019 motion seeking

 such leave—but that he intentionally ignored that requirement by filing the instant motion on

 January 13, 2020, without obtaining leave from the Eighth Circuit. Petitioner objects, arguing that

 he did not abuse his pro se filing rights and should not be barred from further filings because of

 what he characterizes as his appointed counsel’s lack of interest. Petitioner does not address Judge

 Bryant’s reasoning that he filed this motion without leave from the Eighth Circuit despite his

 knowledge that he was required to do so.

         The Court agrees with Judge Bryant’s recommendation. Petitioner has not squarely

 addressed Judge Bryant’s reasoning for this recommendation, and thus, has provided no

 compelling reason to depart from the recommendation. Petitioner clearly was aware that he needed

 to request leave from the Eighth Circuit before filing a second or successive section 2255 motion,

 and he did not do so before he filed this motion. To avoid spending Court resources resolving

 motions that lack a lawful basis, the Court will restrict Petitioner from filing any additional motions

 in this case without first obtaining the Court’s leave by explaining what motion he wishes to make

 and the basis for the motion. This ruling should not be construed as eliminating Petitioner’s ability

 to file motions altogether; merely, he may not do so without showing a good-faith basis for


 10
   These include recommendations that no hearing is necessary to resolve Petitioner’s motion and that no certificate
 of appealability should issue.

                                                         12
Case 1:12-cr-10010-SOH Document 221                Filed 06/11/20 Page 13 of 13 PageID #: 1039



 subsequent motions.

                                        III. CONCLUSION

        For the above-stated reasons and upon de novo review of all issues related to Petitioner’s

 specific objections, the Court finds that Petitioner offers no mistake of fact or law that would cause

 the Court to deviate from the instant Report and Recommendation. Accordingly, the Court hereby

 overrules Petitioner’s objections and adopts the Report and Recommendation. (ECF No. 215).

 Petitioner’s motion to vacate pursuant to 28 U.S.C. § 2255 (ECF No. 209) is hereby DISMISSED

 WITHOUT PREJUDICE. No certificate of appealability shall issue.

        The Clerk of Court is DIRECTED to docket no further motions from Petitioner in this

 case without prior approval from the Court. The Clerk shall inform the Court if any additional

 motions are received from Petitioner in this case, and the Court will review them and the asserted

 basis for the motions. The Court will then instruct the Clerk on whether to docket them. Until

 further order of this Court, the Clerk is directed to return to Petitioner any tendered documents in

 this case that are not approved by the Court.

        IT IS SO ORDERED, this 11th day of June, 2020.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  13
